     Case 4:18-cr-00263-JGZ-JR Document 77 Filed 08/28/19 Page 1 of 2



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     RAQUEL ARELLANO
 3   Assistant United States Attorney
     AZ State Bar No.: 011796
 4   CHRISTINE A. MELTON
     Assistant United States Attorney
 5   AZ State Bar No.: 021649
     United States Courthouse
 6   405 W. Congress, Suite 4800
     Tucson, Arizona 85701
 7   raquel.arellano@usdoj.gov
     christine.melton@usdoj.gov
 8   Telephone: (520) 620-7300
 9
                          IN THE UNITED STATES DISTRICT COURT
10
                               FOR THE DISTRICT OF ARIZONA
11
12   United States of America,                              CR 18-00263-TUC-JGZ (JR)
13               Plaintiff,
                                                          NOTICE OF CONFESSIONS,
14       vs.                                            ADMISSIONS AND STATEMENTS
                                                        PURSUANT TO LOCAL RULE 16.1
15   Robert Francis Krebs,
16               Defendant.
17
            Plaintiff, United States of America, by and through its attorneys undersigned, gives
18
     notice pursuant to Local Rule 16.1, that all confessions, admissions and statements
19
     provided in government disclosure may be introduced into evidence by the government at
20
     the trial in this matter. See United States v. Hall, 742 F.2d 1153, 1156 (9th Cir.1984).
21
            Respectfully submitted this 28th day of August, 2019.
22
23                                             MICHAEL BAILEY
                                               United States Attorney
24                                             District of Arizona
25                                             s/ Raquel Arellano
26                                             RAQUEL ARELLANO
                                               Assistant U.S. Attorney
27
28
     Case 4:18-cr-00263-JGZ-JR Document 77 Filed 08/28/19 Page 2 of 2



     Copy of the foregoing served electronically or by
 1   other means this 28th day of August, 2019, to:
 2   Jorge Leonardo Costales, Esq.
     Gregory Jon Berger, Esq.
 3   Attorneys for the Defendant
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -2-
